Title: To George Washington from Thomas Newton, Jr., 17 July 1789
From: Newton, Thomas Jr.
To: Washington, George



Sir
Norfolk [Va.] July—17—1789.

I beg leave to recommend to your Excy Capt. Taylor who commands the State boat Patriot, the wounds he received during the war at times afftect him much & having a large family makes him solicit an imployment. I can assure your Excy his attention has been such as to give general satisfaction, having heard that the light houses are to be ⟨ta⟩ken on the United States acct if necessary I can furnish an acct of the costs of the materials placed on the cape Henry by the Commissrs appointed by our Assembly. I am Sorry to inform your Excy I have not as yet reed one shilling of yr out standing debts here, but am using my indeavors to secure them. I shall be happy to serve yr Excy & am with the greatest respect Yr Excy most Obt Servt

Thos Newton Jr

